Broyles, C. J.,
concurring specially. The plaintiff in error in his motion for new trial complains that the verdict, “We, the jury, find the defendant guilty of assault and attempt, and give him one year,” “undertakes to find movant guilty of a crime not on the statute books of Georgia, that is ‘assault and attempt.’” In my opinion this question can be raised only by a motion in arrest of judgment or by a motion to set aside the judgment. It can not be raised by a motion for new trial. “A motion in arrest of judgment differs from a motion for a new trial in this: The former must be predicated on some defect which appears on the face of the record or pleadings, while the latter must be predicated on some extrinsic matter not so appearing.” (Italics mine.) Code of 1933, § 110-703. A motion in arrest of judgment is the “proper procedure where the verdict is for some offense not covered by the charge made in the indictment. As used in this connection, the expression ‘the face of the record’ means, in a criminal case, the indictment and the verdict; a defect on the face of the record exists when there is any inadequacy in the allegations, not cured by the verdict, or where the verdict does not conform to the charge in the indictment.” (Italics mine.) Spence v. State, 7 Ga. App. 825 (68 S. E. 443). See also the following cases where the question was raised by a motion in arrest of judgment: Couch v. State, 28 Ga. 367; Gibson v. State, 79 Ga. 344 (2); O’Connell v. State, 55 Ga. 191; Isom v. State, 83 Ga. 378 (9 S. E. 1051); Thomas v. State, 38 Ga. 117; Welch v. State, 50 Ga. 128 (15 Am. R. 690); Arnold v. State, 51 Ga. 144; Watson v. State, 116 Ga. *184607 (6) (43 S. E. 32, 21 L. R. A. (N. S.) 1); Lanier v. State, 5 Ga. App. 472 (63 S. E. 536); Smith v. State, 12 Ga. App. 667, 668 (78 S. E. 134). It follows that the amendment to the motion for new trial should not be considered by this court. I concur in the judgment that the verdict was authorized by the evidence.